In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Rebolini, J.), dated June 7, 2012, as denied those branches of her motion which were to compel certain disclosure by the defendants.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the plaintiffs motion to compel certain disclosure by the defendants. The affirmation of good faith submitted by the plaintiffs counsel did not satisfy 22 NYCRR 202.7, as it did not refer to any “communications between the parties evincing a diligent effort to resolve the dispute, or indicating good cause why no such communications occurred” (Matter of Greenfield v Board of Assessment Review for Town of Babylon, 106 AD3d 908, 908 [2013]; see Deutsch v Grunwald, 110 AD3d 949, 950 [2013]; Mironer v City of New York, 79 AD3d 1106, 1107-1108 [2010]; Natoli v Milazzo, 65 AD3d 1309, 1310-1311 [2009]; Chervin v Macura, 28 AD3d 600, *821602 [2006]; see also Hoi Wah Lai v Mack, 89 AD3d 990, 991 [2011]; Quiroz v Beitia, 68 AD3d 957, 960 [2009]; Barnes v NYNEX, Inc., 274 AD2d 368, 368 [2000]; Romero v Korn, 236 AD2d 598 [1997]).
Dickerson, J.E, Chambers, Austin and Sgroi, JJ., concur.